United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, PARCEL POST
ANNEX, Cleveland, OH, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1128
Issued: March 3, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 22, 2015 the Clerk of the Appellate Boards received a medical report
referencing appellant. Appellant later, on May 4, 2015, filed an appeal of a February 11, 2015
decision of the Office of Workers’ Compensation Programs (OWCP) OWCP File No.
xxxxxx451. The Board assigned Docket No. 15-1128. On May 12, 2015 an appeal was filed
from an April 27, 2015 OWCP decision.
On August 19, 1977 appellant filed a traumatic injury claim (Form CA-1) alleging that on
August 17, 1977 he injured his back while lifting a heavy trash can. OWCP accepted the claim
for minimal spasm left paravertebral muscles, which was subsequently expanded to included left
knee dislocation, loosening of a left knee arthroplasty, and right knee medial meniscus tear.1

1

This was assigned OWCP File No. xxxxxx451. A FECA nonfatal summary form noted concurrent disability
not due to injury under OWCP File No. xxxxxx591 with a May 18, 1978 injury date and OWCP File No.
xxxxxx105 with an injury date of November 29, 1978. OWCP accepted a lumbar strain for the May 18, 1978 injury
and a recurrent right inguinal hernia with an April 1, 1979 repair due to a November 29, 1978 injury. A
December 3, 2013 memorandum to file assigned OWCP File No. xxxxxx451 as the master file and there were
subsidiary files. The subsidiary files included OWCP File Nos. xxxxxx968, xxxxxx590, xxxxxx105, and
xxxxxx591.

On October 16, 2012 appellant filed a claim for a schedule award. By decision dated
December 21, 2012, OWCP denied appellant’s claim for a schedule award. Appellant
subsequently submitted a May 1, 2013 report from Dr. Audley M. Mackel, III, a treating Boardcertified orthopedic surgeon. Dr. Mackel determined that appellant had a 50 percent left lower
extremity permanent impairment due to total knee replacement using the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).
An OWCP medical adviser reviewed Dr. Mackel’s impairment rating and determined that
appellant was entitled to an impairment rating of 23 percent for the left lower extremity.2 By
decision dated March 13, 2014, OWCP denied appellant’s request for an additional schedule
award. It found that, as he had previously received a schedule award on May 16, 1994 for 37
percent for each lower extremity under OWCP File No. xxxxx593 and the current medical
evidence established a 23 percent left lower extremity impairment, he was not entitled to an
additional schedule award.
In response to the denial of his request for an additional schedule award appellant
submitted an October 31, 2014 report by Dr. Susan E. Stephens, an examining Board-certified
orthopedic surgeon, who determined that appellant had a 30 percent whole person impairment
using the sixth edition of the A.M.A., Guides. An OWCP medical adviser reviewed
Dr. Stephens’ impairment rating and determined that appellant was entitled to an impairment
rating of 23 percent for the left lower extremity. By decision dated February 11, 2015, OWCP
denied appellant’s request for an additional schedule award. In support of the denial, it related
that on September 28, 1976 appellant had previously been granted a schedule award for a 10
percent left lower extremity impairment under OWCP File No. xxxxxx590. OWCP stated that
appellant had also been granted a schedule award for 37 percent right lower extremity
impairment and 37 percent left lower extremity impairment under OWCP File No. xxxxx593.
As he had previously received schedule awards totaling 47 percent left lower extremity
impairment and the current medical evidence established 23 percent left lower extremity
impairment, he was not entitled to an additional schedule award.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who had previously filed an injury claim for a similar condition and it
further states that the cases should be doubled as soon as the need to do so becomes apparent.3
The record contains evidence that under OWCP File No. xxxxxx593 it had accepted a claim for
lumbosacral strain, L4 herniated disc, and postlaminectomy, secondary to 1992 back surgery.
Under this claim appellant had been awarded 37 percent left lower extremity impairment and a
37 percent right lower extremity impairment.

2

OWCP’s medical adviser mistakenly referred to the right lower extremity instead of the left lower extremity.
He referenced this error in his February 5, 2015 report.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000); see T.M., Docket Nos. 09-1090 & 09-2226 (issued March 8, 2010).

2

As OWCP determined that appellant was not entitled to an additional schedule award
since he had previously received a schedule award for 37 percent left lower extremity
impairment under OWCP File No. xxxxxx593, the Board concludes that OWCP should have
doubled the case files in accordance with its procedures. As the record before the Board does not
contain evidence from the prior claim referenced by OWCP, the Board is unable to properly
address and adjudicate the schedule award issue. On remand OWCP should combine the present
case record, OWCP File No. xxxxxx451, with OWCP File No. xxxxxx593. After combining
these case records, it should consider the evidence contained in the combined case record and,
following any necessary further development, issue a de novo decision on the issue of whether
appellant is entitled to an additional schedule award. Accordingly, the February 11, 2015
decision denying appellant’s claim for an additional schedule award should be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 11, 2015 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: March 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

